Citation Nr: 1625573	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-04 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to a compensable rating for service-connected hemorrhoids for the period prior to September 18, 2014

3.  Entitlement to a rating in excess of 20 percent for service-connected hemorrhoids for the period from September 18, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

This case was remanded by the Board in August 2014 for additional development.  It has returned for adjudication.


FINDINGS OF FACT

1. Hypertension was not shown in service or within a year of service discharge; and the preponderance of the evidence fails to establish that the Veteran's diagnosed hypertension is etiologically related to service.

2. Prior to June 3, 2014, the Veteran's hemorrhoids are no more than mild or moderate with occasional bleeding and discomfort.

3. From June 3, 2014, the Veteran's hemorrhoids are manifested by complaints of persistent bleeding; however, the severity and manifestations of the Veteran's hemorrhoid disorder have been neither exceptional nor unusual when compared with similar hemorrhoid disorders contemplated by the schedular criteria.

CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met.  38 U.S.C.A §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2. The criteria for a rating of 20 percent, but not greater, for hemorrhoids have been met from June 3, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See October 2009 VCAA correspondence, June 2014 Travel Board Hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."   See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records and post-service treatment records have been received.  This claim was previously remanded to the RO in August 2014 for additional evidentiary development.  This development included obtaining updated treatment records, scheduling additional VA examinations, requesting an etiological opinion, and readjudicating the instant claims.  The Board finds that the RO has substantially complied with all the previously issued remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Pursuant to the Board's August 2014 remand, additional treatment records were associated with the record, the Veteran was provided VA examinations in September 2014, and an opinion was obtained.  The examinations are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board recognizes that the Veteran's most recent hemorrhoid examination is nearly two years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence, much less contention, indicating that there has been a material change in the severity of the Veteran's hemorrhoid disability since the September 2014 VA examination was conducted.  VA's duty to assist with respect to obtaining a VA examination with respect to the rating issue on appeal has been met.

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.




II. Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Certain chronic diseases, including hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is potentially applicable in the present case.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

During the most recent VA examination in September 2014, the examiner noted the Veteran's hypertension diagnosis in 2005.  However, during the June 2014 hearing, the Veteran stated that he was given high blood pressure medication in the late 1980's during service but that shortly thereafter he discontinued its use.  He confirmed that he was not treated for hypertension until 2005.

The Veteran's service treatment records are negative for a diagnosis or treatment of hypertension in service.  Indeed, on his separation medical examination in February 1996, his blood pressure was noted to be 126/78 and there was no indication of hypertension.  However, the service treatment records contain evidence of sporadic elevated blood pressure.  See, e.g., Service Treatment Records, Mar. 11, 1985 (124/100), Jul. 9, 1993 (158/95).  In affording the Veteran the benefit of the doubt, the Board will concede that the incidences of elevated blood pressure in service meet the requirements of Shedden element (2). 

Notwithstanding the above, the Veteran's claim fails on Shedden element (3), evidence of a nexus between his current diagnosis and service.  There are no medical records immediately following his service that contain a diagnosis of hypertension.  In fact, the record contains no evidence regarding hypertension or high blood pressure for many years after separation from service.  Treatment records in September 2005 first note that the Veteran was concerned about high blood pressure.  In October 2005, he was diagnosed with hypertension, "diet controlled".  In May 2006, he was diagnosed with Stage I hypertension and prescribed medication.  

Accordingly, there is no medical that the Veteran was diagnosed with hypertension within one year of his separation from service.  Rather, the record establishes that the first post-service treatment for even high blood pressure did not occur until 2005, 9 years after service discharge.  The Veteran has not argued the contrary.  Such an amount of time would preclude service connection on the basis of continuity of symptomology.

What remains for consideration is whether there is a competent clinical medical nexus linking the Veteran's hypertension to service.  There is no such evidence of record.

In September 2014, the Veteran was afforded a VA examination to determine whether or not his hypertension was proximately due to or the result of his service.  The Veteran stated that his hypertension is related to episodic elevated blood pressures during active duty.  He denied being diagnosed with hypertension during active service or within one year of service discharge.  The examiner reviewed the Veteran's service and post-service treatment records, took a history from the Veteran, and examined him.  

The examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale is that the Veteran was not diagnosed with hypertension during service or within one year of service discharge.  The examiner noted that the Veteran's blood pressure on his discharge physical from 1996 was 126/78.  Additionally, upon review of the blood pressure determinations throughout the Veteran's 20-year military service, the examiner noted that the elevated blood pressure readings had associated factors, such as fever, dehydration, or other stressful physical conditions.  The examiner stated that of all of the readings, "only two had a diastolic of 100 and nothing higher, and the highest systolic was 158" in July 1993 but came down to 134 three days later.  He indicated that whenever there was an elevated systolic or diastolic reading, the following blood pressure readings were always within normal limits without cause for alarm or further evaluation.  As the Veteran was not diagnosed until 2005 when his elevated blood pressure readings were more continuous, it is the examiner's opinion that "the previous isolated elevated blood pressures were not related to the later formal diagnosis of hypertension."  The examiner further stated that there was no evidence of a chronic condition of hypertension during active duty.  

The Board finds this opinion to be highly probative, sufficiently rationalized, and based on a thorough review of the record.  The examiner incorporates the Veteran's relevant medical history and contentions into well rationalized opinions.  There are no competent medical opinions to the contrary.

Consideration has also been given to the Veteran's personal assertions that his hypertension is proximately due to his episodic elevated blood pressure readings during active service.  To that point, lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issues in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Importantly, the record does not demonstrate that the Veteran has special training or acquired any medical expertise in evaluating cardiovascular disorder such as hypertension.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Therefore, after weighing all the evidence, the Board finds greater probative value in the only pertinent competent clinical evidence of record, the September 2014 VA examination opinion.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension. 

III. Increased Ratings

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected hemorrhoids have been evaluated as noncompensably disabling under Diagnostic Code 7336 prior to September 18, 2014 and as 20 percent disabling thereafter.  He seeks a higher rating.

Under Diagnostic Code 7336, a noncompensable evaluation is assigned for internal or external hemorrhoids that are mild or moderate.  A 10 percent evaluation is assigned for internal or external hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrence.  A 20 percent evaluation is assigned for internal or external hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).  

The Veteran was first examined for his current hemorrhoids claim in October 2009.  At that time, he reported that his hemorrhoids "come and go with no specific trigger or pattern."  He noted use of suppositories during flares which would help.  He indicated that he would have bright red blood with painful bowel movements during flares but that he had not had a flare in four to five months.  The flares usually only last two days when he uses suppositories, which help.  He denied any surgeries and functional limitation in his activities of daily living or occupation due to his hemorrhoids.  On examination of the rectum and anus, the examiner said there was a hemorrhoid present that was nontender, non-thrombosed, and there was no bleeding.    

In a statement dated in November 2009, the Veteran stated that his hemorrhoids bleed "sometimes" and that "sometimes [he] can go a few weeks without bleeding."  

In an August 2010 letter, K.L., LNP stated that the Veteran complained of hemorrhoids flaring intermittently, approximately every one to two months and lasting 5 to 7 days, causing bleeding and discomfort.  

The Veteran was again examined for his hemorrhoids in April 2011.  At that time, he reported episodes of pain, bleeding, and swelling of hemorrhoids about three or four times per year.  He treats the hemorrhoids with medications and sitz baths for several days.  He denied a history of hospitalization or surgery and trauma to the rectum or anus.  He indicated occasional rectal bleeding but denied rectal prolapse, recurrent anal infections, and proctitis.  He also denied anal itching, diarrhea, difficulty passing stool, pain, tenesmus, swelling, fecal incontinence, and perianal discharge.  He stated that he had burning.  He stated that he had occasional bleeding from the hemorrhoids and that they recurred 4 or more times per year without thrombosis.  There was a history of thrombosis, but no recurrence.  On examination, there were small external hemorrhoids present but no evidence of bleeding or fissures.  There was also no evidence of excessive redundant tissue or an anorectal fistula, anal or rectal stricture, impaired sphincter, or rectal prolapse.  The Veteran stated that he was currently employed full time as a lab technician and that he had not lost any time from work during the previous 12 months.   

During the Travel Board hearing in June 2014, the Veteran said that he treated his hemorrhoids with a cream he got from the VA hospital.  The Veteran stated that the hemorrhoids are an everyday thing and that he does sitz baths once or twice a day because sometimes walking aggravates them.  He indicated that he sees blood after every bowel movement but that it stops after he cleans himself.  He noted that the blood has stained his underwear.

A final VA examination is of record from September 2014.  At that time, the Veteran stated that the symptoms used to be more intermittent and resolve with medication as far as being able to be reduced.  However, the hemorrhoids were now constantly outside the rectum and no longer able to be reduced by the Veteran.  He noted intermittent bleeding with blood on his underwear and dripping in the toilet.  The bleeding will stop if he applies pressure.  He said he has to be careful not to sit too long and that he was taking stool softeners continuously.  On examination, the examiner noted large, thrombolic, and irreducible external hemorrhoids causing severe pain.  No redundant tissue was noted.  The examiner stated that the Veteran's current level of severity of the hemorrhoids was moderate and that they did not impact his ability to work.      

In addition to the VA examinations, the medical evidence of record includes VA treatment records that reference the Veteran's hemorrhoids.  None of these records show symptoms more severe than those demonstrated on the September 2014 VA examination.  Further, there are no records indicating any anemia related to excessive bleeding from hemorrhoids.

The record also includes written statements from the Veteran.  He has reported bleeding and pain from his hemorrhoids and using over-the-counter medications for treatment.

Based on the above, the Board finds that the Veteran's service-connected hemorrhoids warrant a 20 percent rating from June 3, 2014, the date of his hearing, when the Veteran noted bleeding with every bowel movement and blood-stained underwear.  

Prior to this time, the medical evidence of record does not establish that the disability warrants a compensable disability rating.  The medical evidence of record fails to show hemorrhoids that are more than mild or moderate.  There is no lay or medical evidence that the Veteran experienced hemorrhoids that are large or thrombotic, with excessive redundant tissue, or evidencing frequent recurrence.  Rather, the evidence indicates that the Veteran's hemorrhoids were small to medium, non-thrombotic, and occurring only occasionally.  The Veteran himself reported that he had not had a flare in four to five months during the October 2009 examination.  In August 2010, K.L. indicated that the Veteran's hemorrhoids were intermittent, approximately every one to two months and lasting 5 to 7 days.  During the VA examination in April 2011, the Veteran indicated only occasional rectal bleeding.  Throughout this time, he was able to treat the hemorrhoids with suppositories and creams.  Therefore, prior to June 3, 2014, a compensable rating cannot be assigned under Diagnostic Code 7336.

Alternatively, during the June 2014 hearing, the Veteran noted that he takes sitz baths up to twice a day and had pain with walking.  He also noted more bleeding.  A 20 percent rating is warranted from June 3, 2014.  

As 20 percent is the highest rating available under Diagnostic Code 7336, a higher rating is not assignable under this diagnostic code.  While the Board has considered the applicability of other diagnostic codes for evaluating the disability, because the appellant is service-connected for hemorrhoids, and the rating schedule clearly calls for rating internal and external hemorrhoids under Diagnostic Code 7336, there is no basis for assigning a scheduler rating under an alternative Diagnostic Code.

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's hemorrhoids warrant additional, staged disability ratings throughout the appeal period.  See Hart, supra.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reveal that the Veteran's disability picture is so unusual or exceptional in nature as to render the schedular rating inadequate.  The Veteran's disability on appeal is not one that is rated by analogy, but, instead, has been evaluated under the applicable diagnostic code pertaining to hemorrhoids that have specifically contemplated the level of occupational and social impairment caused by the service-connected hemorrhoids disability.  The rating criteria specifically provide for ratings based on the presence of such symptoms as persistent bleeding.  

Furthermore, even if the Board were to find that the Veteran's hemorrhoids were not adequately contemplated by the rating schedule, the Veteran's disability does not exhibit the other related factors required for referral for consideration of an extraschedular rating, including marked interference with employment or frequent periods of hospitalization.  There is no evidence that the Veteran has been frequently hospitalized, or hospitalized at all, for either of these disabilities.  With regard to marked interference with employment, the April 2011 VA examiner noted that the Veteran's hemorrhoids would not interfere with employment.  Indeed, the Veteran noted he was employed full time and that he had not lost any time from work over the previous 12-month period.  

Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  He reported in 2011 that he was employed full time and that the hemorrhoids did not interfere with his employment.  During the September 2014 VA examination, the examiner also found that the hemorrhoids would not interfere with his ability to work.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Service connection for hypertension is denied.

A rating of 20 percent for hemorrhoids is granted from June 3, 2014, subject to the applicable law governing the award of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


